Citation Nr: 0215865	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  94-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from August 1950 to August 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO), which denied the veteran's claim of 
entitlement to a compensable rating for bilateral hearing 
loss.

The veteran testified at a Travel Board Hearing that was 
chaired by the undersigned in San Juan, Puerto Rico, in 
February 1997.  The Board thereafter remanded the case, in 
April 1997, with instructions for the RO to have the veteran 
re-examined and secure Social Security Administration (SSA) 
records.  The requested development has been accomplished and 
the case has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  The service-connected bilateral hearing loss is currently 
manifested by average puretone thresholds of 50 and 48 
decibels in the right and left ears, respectively, and speech 
discrimination scores of 96 and 94 percent in the right and 
left ears, respectively.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.85-4.87, Part 4, Diagnostic Code 6100 (1998); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.85-4.87, Part 4, Diagnostic Code 6100 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations pertaining to VA's re-defined duties 
to assist and notify

Initially, the Board notes that, during the pendency of this 
appeal, the President signed the Veterans Claims Assistance 
Act of 2000 (hereinafter, "the VCAA"), which is currently 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2002), and is applicable to the claim on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It is also 
noted, at the outset, that the final rule implementing the 
VCAA, which is also applicable to this appeal, was published 
on August 29, 2001.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

In the present case, VA has fulfilled its re-defined notice 
and duty to assist requirements as it pertains to the 
veteran's claim on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A (West Supp. 2002); 38 C.F.R. § 3.159 (2002); and the 
recent decision of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  See, also, Charles 
v. Principi, No. 01-1536 (U.S. Vet. App. Oct. 3, 2002).

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants, and has kept the veteran informed of its actions 
to develop the record, of the need for him to submit specific 
types of competent evidence that will substantiate his claim 
for a compensable rating for his service-connected bilateral 
hearing loss, and of the specific reasons for denying that 
claim.  For instance, having received the veteran's claim for 
an increased rating, the RO advised him in a letter dated in 
June 1993 that a VA medical examination would be scheduled in 
the near future and that he had the duty to report for that 
examination.  Otherwise, his claim would be disallowed.  By 
letter dated in October 1995, the RO acknowledged receipt of 
the veteran's request for a Travel Board Hearing, and advised 
the veteran that his name had been added to the list of 
claimants wishing to have a Travel Board Hearing, that no 
action would be taken on his appeal until after such a 
hearing had been conducted, and that, unless he withdrew his 
request for such a hearing, his name would remain on the 
list.  Over a year later, in December 1996, the veteran was 
advised that Travel Board hearings would be conducted in 
February 1997, and that he had been scheduled for one of 
those hearings.  Shortly after the Travel Board Hearing of 
February 1997, the veteran was advised that his appeal was 
being sent to the Board's headquarters in Washington, D.C., 
and that he still had the right to submit additional evidence 
or argument in support of his appeal.  In May 1997, based on 
the instructions in the April 1997 Board Remand, the RO 
requested the veteran's SSA records, which, as indicated 
earlier, were received and made part of the veteran's claims 
folder.  Also in May 1997, the RO advised the veteran of the 
status of his appeal, explaining to him that the case had 
been remanded for additional development, and advising him 
once again that he had the right to submit additional 
evidence or argument in support of his claim.  Also in 
compliance with the instructions in the Board Remand, the RO 
scheduled the veteran for a VA audiological evaluation that 
was conducted in December 2001, with the purpose of 
ascertaining the current severity of the service-connected 
bilateral hearing loss.  By letter dated in September 2001, 
the RO informed the veteran of the actions that had been 
taken in his case, of his duty to report for the scheduled VA 
audiological evaluation, and of his right to submit any 
additional evidence or argument that might be pertinent to 
his claim.  The veteran was also invited to contact VA if he 
had any questions or needed further assistance with his claim 
and, to that effect, he was provided a regular toll-free 
number, and a toll-free number for the hearing impaired.

In a Supplemental Statement of the Case that was issued in 
June 2002, the RO explained to the veteran, as had been done 
in prior communications, the rationale for the continued 
denial of his claim for a compensable rating for his service-
connected bilateral hearing loss, including the RO's 
determination that the veteran's case was not an exceptional 
case that would warrant referral for extra-schedular 
consideration.  More recently, by letter dated in September 
2002, the RO informed the veteran that the steps directed by 
the Board in its April 1997 Remand had been completed and 
that, consequently, his case was being returned to the Board 
for appellate disposition.  The veteran was again invited to 
submit any additional pertinent evidence he might have 
directly to the Board.  No such evidence has been received, 
and it is noted that the veteran has not submitted any 
additional information or evidence, nor identified any 
additional pertinent evidence that may be available but not 
yet part of the record.  Thus, it is the Board's opinion that 
no additional assistance to the veteran is necessary under 
the VCAA in this particular case.

In view of the foregoing, the Board initially finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the matter on 
appeal have been made by the agency of original jurisdiction.  
VA has substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  In the circumstances of this case, 
another remand, or a request for further development of this 
case, would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

Factual background

A review of the record reveals that service connection has 
been in effect for bilateral hearing loss since September 
1954, with a noncompensable rating being in effect since May 
1989.

The veteran filed his claim for an increased rating in June 
1993, contending in essence that his disability should be 
rated higher than zero percent disabling.

On VA audiological evaluation in June 1993, the veteran's 
puretone thresholds, in decibels, and average threshold 
figures, for both ears, were reported as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
45
50
55
50
LEFT
40
35
45
50
42

Word recognition (speech discrimination) scores for the 
veteran's right and left ears were reported as 96 and 94 
percent, respectively, and the examiner opined that the 
veteran had a mild to moderate conductive hearing loss in 
both ears, and that word recognition scores were within 
normal limits in both ears.

At the February 1997 Travel Board Hearing, the veteran in 
essence restated his contentions of record to the effect that 
he believed that his service-connected bilateral hearing loss 
should be rated higher than zero percent disabling.  He also 
stated that he was last examined by VA in 1993 and that he 
had not been re-examined, nor ever received any treatment for 
his hearing loss, by VA since that time, and denied any 
private medical treatment for his hearing loss in the past 10 
years.  He acknowledged that he was not wearing hearing aids 
on the day of the hearing, and said that "I haven't used 
[them] at any time."  (See page 13 of the transcript of the 
hearing.)  In closing, the veteran's representative requested 
that the veteran be re-examined by VA.

As indicated earlier, this case was remanded by the Board in 
April 1997 to have the veteran re-examined and to obtain SSA 
records.  The report of the December 2001 VA audiological 
evaluation, and the SSA records, have been associated with 
the veteran's claims file.

The December 2001 VA audiological evaluation report reveals a 
history of hearing loss in both hears, and the following 
puretone thresholds, in decibels, and average threshold 
figures, for both ears:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
45
50
55
50
LEFT
40
40
50
60
48

Word recognition (speech discrimination) scores for the 
veteran's right and left ears were reported as 96 and 94 
percent, respectively, and the examiner opined that the 
veteran had a mild to moderate mixed hearing loss in the 
right ear and a mild to moderately severe mixed hearing loss 
in the left ear, with normal word recognition scores in both 
ears.

The SSA records in essence reflect VA and private medical 
treatment in 1982 and 1983 mostly for conditions other than 
the service-connected hearing loss.  They also reveal that 
the veteran was awarded SSA disability benefits in August 
1983 due to his being found to be disabled for SSA purposes 
on account of severe major depression with psychotic 
features, nonsevere partial hearing loss, lumbosacral 
fibromyositis, and right shoulder myositis.

Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2002).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2002).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2002).

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

Where, as in the present case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

At the outset, the Board notes that the VA regulations 
addressing the rating of service-connected hearing loss were 
amended in 1999, that is, during the pendency of this appeal.  
Therefore, VA must consider both the old and new regulations, 
and apply those most favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313  (1991).  Neither set of 
regulations, however, is more favorable to the veteran than 
the other in this particular case, insofar as the regulations 
were amended only to ensure that current medical terminology 
and unambiguous criteria were used, and to reflect current 
medical advances.  The tables used to assign the Roman 
numerals and, then, to assign the appropriate disability 
rating, were not changed.  The amended regulations do include 
additional provisions that pertain to hearing loss of 55 
decibels or more in each of the four specified frequencies 
(i.e. 1000, 2000, 3000, and 4000 Hertz), and to hearing loss 
with a puretone threshold of 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86(a), (b) (2002).  These provisions are not pertinent in 
this case because the veteran has neither hearing loss of 55 
decibels in all four respective frequencies, nor a 30 decibel 
loss at 1000 Hertz and a 70 decibel loss at 2000 Hertz in his 
ears.  Thus, overall, the Board is of the opinion that the 
outcome of this case is the same under either set of 
regulations.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of bilateral hearing loss range 
from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average puretone hearing threshold level, as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz, or cycles per second, divided by four.  
This average is used in all cases to determine the Roman 
numeral designation for hearing impairment from Table VI or 
VIa.  38 C.F.R. § 4.85(a), (d) (2002).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect.  38 C.F.R. § 4.85(b) (2002).  The amended 
regulations changed the title of Table VI from "Numeric 
Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. 
§ 4.85(e) (2002).  Table VII was amended in that hearing loss 
is now rated under a single code, that of Diagnostic Code 
6100, regardless of the percentage of disability.  See 64 
Fed. Reg. 25204 (May 11, 1999).

In applying the above cited objective data obtained in June 
1993 (puretone thresholds of 50 and 42 decibels for the right 
and left ears, respectively, with speech discrimination 
scores of 96 and 94 percent, respectively) and December 2001 
(puretone thresholds of 50 and 48 decibels for the right and 
left ears, respectively, with speech discrimination scores of 
96 and 94 percent, respectively) to Table VI of the Schedule, 
the Roman numeric designation of I is the appropriate 
designation for each of the veteran's ears.  38 C.F.R. § 
4.85, Table VI (2002).  When the formula in Table VII for 
determining the actual rating is applied to these numeric 
designations, the result is a noncompensable (i.e., zero 
percent) disability rating.  38 C.F.R. § 4.85, Table VII  
(2002).  

Accordingly, there is no basis for assigning a compensable 
rating for the veteran's bilateral hearing loss in the 
present case.

The Board is certainly cognizant of the veteran's belief that 
his bilateral hearing loss should be rated higher than zero 
percent disabling.  However, the Board is bound in its 
decisions by applicable provisions of law and regulations.  
See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 19.5 (2002).  The assignment of disability ratings for 
hearing impairment is derived from a mechanical application 
of the Schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
mandated mechanical application of the Schedule to the 
numeric designations assigned based on the reported VA 
audiometric evaluations of June 1993 and December 2001 simply 
does not warrant a compensable rating.

Finally, the Board notes that, in order to accord justice in 
exceptional cases where the schedular standards are found to 
be inadequate, field stations are authorized to refer 
increased rating cases to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the potential 
assignment of an extraschedular evaluation commensurate with 
the individual's average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2002).  The criterion for such an award 
is a finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The United States Court of 
Veterans Appeals (currently known as the United States Court 
of Appeals for Veterans Claims, hereinafter referred to as 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In the present case, the evidence of record does not indicate 
that the veteran is frequently hospitalized because of his 
bilateral hearing loss disability or that, even if this 
disability interferes to some extent with his ability to 
maintain employment, his level of disability is such that 
exceeds those levels of disability contemplated within the 
schedular standards.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this particular aspect of the veteran's claim.  VAOPGCPREC 
6-96 (1996).

In view of all of the above, the Board concludes that a 
compensable disability rating for bilateral hearing loss is 
not warranted.
 

ORDER

A compensable rating for bilateral hearing loss is denied.



		
	JOAQUÍN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


